Wade, J.
1. The question of damages was one for the jury, there was a conflict in the evidence, and the verdict, having been approved by the trial judge, may not be set aside by this court unless the amount of the verdict justifies the inference of gross mistake or undue bias. It is not for the reviewing court to say that a verdict is entirely inadequate, where nothing appears in the record to indicate that it was induced by prejudice or bias. See Civil Code, § 4399. See also Southern Railway Co. v. Wright, 6 Ga. App. 172 (64 S. E. 703); Pratt Engineering & *575Machine Co. v. Trotti, 142 Ga. 401 (5), 404 (81 S. E. 107); Southern Railway Co. v. Parish, 117 Ga. 893 (45 S. E. 280); Macon & Western R. Co. v. Winn, 26 Ga. 250; Georgia Southern Railroad Co. v. Neel, 68 Ga. 609 (2).
Decided February 3, 1916.
Action for damages; from city court of Savannah — Judge Davis Freeman. February 15, 1915.
George 8. Cargill, Thomas F. Walsh Jr., for plaintiff in error.
Wilson & Rogers, contra.
2. There is no such merit in any of the assignments of error in the bill of exceptions as to require the grant of a new trial.

Judgment affirmed.